On December 9, 2003, the defendant was sentenced to the following: Count I: Theft of Identity, a Misdemeanor: Six (6) months to the Missoula County Detention Center, all suspended; Counts II - VI: Theft, a Misdemeanor: Six (6) months on each count to the Missoula County Detention Center, all suspended; Count VII: Deceptive Practices, a Felony: Ten (10) years in the Montana State Women’s Prison, with five (5) suspended; Counts VIII -IX: Deceptive Practices, a Misdemeanor: Six (6) months on each count to the Missoula County Detention Center, all suspended; Count X: Forgery, Common Scheme, a Felony: Fifteen (15) years in the Montana State Women’s Prison, with Ten (10) years suspended; Count XI: Theft of Identity, a Felony: Ten (10) years in the Montana State Women’s Prison, with five (5) suspended.
*5DATED this 5th day of April, 2004.
On March 26, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Alice Kennedy. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Corut this 26th Day of March, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary L. Day and Member, Hon. John W. Whelan.